Order entered December 31, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00466-CR

                   JUAN MANUEL AREVALOS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-00219-M

                                     ORDER

      Before the Court is appellant’s December 30, 2020 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on January 29, 2021.



                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE